Citation Nr: 0916448	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for a bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This matter was remanded in October 
2008.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).

An April 2004 notice of disagreement was also received with 
regard to right ear hearing loss and vertigo.  However, in 
his substantive appeal, the Veteran expressly indicated that 
he was only appealing the bilateral knee and vertigo issues.  
In addition, entitlement to service connection for vertigo 
was subsequently granted by Board decision in October 2008.  
Thus, the right ear hearing loss and vertigo issues are not 
in appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002).  


FINDING OF FACT

A bilateral knee disability was not manifested during the 
Veteran's active duty service, nor is a bilateral knee 
disability otherwise related to the Veteran's active duty 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2004.  Additionally, in March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, in light of the 
following decision which finds that there is a preponderance 
of the evidence against the Veteran's claim, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran's service treatment 
records are not on file.  Due to the missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The evidence of record 
contains the Veteran's post-service private medical records.  
The evidence of record also contains reports of VA 
examinations performed in December 2004 and October 2008.  
The examination reports obtained are fully adequate and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 reflects that he received several 
medals and badges, including the Parachute Badge and Combat 
Infantryman's Badge.  

Private medical records from M.T, M.D., dated in November 
1986 reflect that the Veteran underwent an operation on his 
left knee and was diagnosed with status post tibial plateau 
fracture of the left knee; chondral defect of the medial 
femoral condyle; partial tear of medial meniscus; and 
chondral fissuration of the lateral tibial plateau articular 
cartilage.  

Private medical records from Kaiser Permanente dated in 
February 1990 reflect a diagnosis of resolved right knee 
injury.  In June 2003, the Veteran was assessed with post-
surgical findings with a mild degenerative change of the left 
knee.  

The Veteran underwent a VA examination in December 2004.  He 
stated that he did not recall any specific injury during 
service and that he had no specific pain in his knees during 
service at all.  He denied requiring any medical treatment 
for his knees.  He stated that the first time he had any pain 
in his knees was in the late 1960's and early 1970's, which 
did not bother him to any significant extent.  He stated that 
he sustained a left tibial plateau fracture and then 
underwent open reduction internal fixation following a motor 
vehicle crash in 1986.  

Following physical examination, the examiner opined that the 
Veteran "has a less than 50-50 probability that the knees 
are service connected to the time in his service."  The 
examiner reasoned that the Veteran denied any specific injury 
or pain during service.  The examiner stated that the 
arthritis in the left knee is more likely related to having 
had an injury and surgery than it is to previous military 
service.  The examiner also noted the Veteran's advanced age 
and number of years that elapsed since service and opined 
that it is very possible that age and gradual wear and tear 
over the years can cause similar findings.  

There is another examination report dated in October 2008.  
The Veteran did not undergo a physical evaluation, and the 
examiner only reviewed the claims file and December 2004 
examination report.  The examiner noted that twenty years 
passed beyond the Veteran's time in the service before any 
knee claims were made.  Moreover, the claims followed a 
serious pedestrian injury in which the Veteran was struck by 
a motor vehicle and suffered a lateral plateau fracture of 
the left tibia at the knee.  The examiner noted that twenty 
years is a long time during which many events could have 
caused the old appearance of the meniscal tear.  The examiner 
reasoned that repetitive stress such as a twisting injury 
that would at first appear to be minor or inconsequential is 
a much more likely event.  The examiner noted that even the 
events of activities of daily life put stress on the knees.  
Moreover, additional diagnoses for the Veteran, including 
diabetes and gout, could have impacted the knee joints.  The 
examiner opined that the Veteran's diagnosed bilateral knee 
disability is less likely than not related to his active 
service or any incident therein, including his time as a 
parachutist.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral knee disability is etiologically related to service 
or any incident therein.  Although medical evidence clearly 
demonstrates a current diagnosis of bilateral knee 
disability, such post-service findings fail to establish any 
relationship between the current disability and service.  The 
October 2008 VA examiner indicated that the Veteran's 
diagnosed bilateral knee disability is less likely than not 
related to his active service or any incident therein, 
including his time as a parachutist.  The Board must also 
note the 20 years between the Veteran's separation from 
service in 1966 and the first indication of left knee 
complaints in 1986, as well as the 23 years between 
separation and the first indication of right knee complaints 
in 1990.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, the first 
indication of a left knee disability in 1986 followed a post-
service motor vehicle accident.  

Finally, the Board has considered the Veteran's own lay 
statements to the effect that his bilateral knee disability 
is causally related to his active service; however, it is 
noted that there is no adequate medical evidence of record to 
support such a theory and the Veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).


ORDER

Service connection for a bilateral knee disability is not 
warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


